    Case 2:17-cr-00181-JTM-DMD Document 574 Filed 05/28/21 Page 1 of 4




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                               CRIMINAL ACTION


VERSUS                                                 NO: 17-181


CHAD SCOTT ET AL.                                      SECTION “H”



                          ORDER AND REASONS
      Before the Court is the Government’s Motion in Limine to Use
Statements Made by Defendant During Proffer Sessions (Docs. 487, 125). Oral
argument on this Motion was held on May 27, 2021. For the following reasons,
the Motion is GRANTED.


                              BACKGROUND
      Defendants Chad Scott, a former DEA special agent, and Rodney Gemar,
a former DEA Task Force Officer and member of the Hammond Police
Department, were charged by Superseding Indictment in May 2018 with
multiple counts. This Court severed the trial of Counts 1 through 7 against
Scott from Counts 8 through 14 against Scott and Gemar. After an initial
mistrial, Scott was found guilty of Counts 1 through 7 at a trial held in August
                                       1
     Case 2:17-cr-00181-JTM-DMD Document 574 Filed 05/28/21 Page 2 of 4




2019. The Government subsequently dismissed Counts 11 through 14.
Accordingly, the trial of Counts 8 through 10 against Defendants Scott and
Gemar is scheduled to begin on June 7, 2021. In Counts 8, 9, and 10,
Defendants are charged with conspiring to convert and remove mishandled
evidence, converting evidence to their own use, and removing evidence from
DEA’s offices in New Orleans to prevent the evidence from being discovered by
investigators. The Government now brings a motion to admit statements made
by Gemar during proffer sessions with the Government if inconsistent
testimony is elicited at trial. 1


                                LAW AND ANALYSIS
       Based on the language of the Proffer Agreement signed by Gemar, the
Government seeks to admit statements made by him during proffer sessions
on October 5, 2016, December 19, 2017, and January 19, 2018, if Gemar offers
or elicits any evidence that is inconsistent with those statements. The Proffer
Agreement provides in relevant part:
       In any proceeding, including sentencing, the government may use
       Client’s statements and any information provided by Client during
       or in connection with the meeting to cross-examine Client, to rebut
       any evidence or arguments offered on Client’s behalf, or to address
       any issues or questions raised by the court on its own initiative. 2




       1 This Motion was initially filed prior to the trial of Counts 1 through 7 against Scott
(Doc. 125). On December 20, 2018, the Court denied the Government motion without
prejudice as it relates solely to Counts 8 through 10. The Court allowed the Government to
reassert the motion at a time consistent with the trial date of those Counts. (Doc. 172). In
accord with the Court’s order, the Government reasserted the motion (Doc. 487).
       2 Doc. 125-1.

                                                2
     Case 2:17-cr-00181-JTM-DMD Document 574 Filed 05/28/21 Page 3 of 4




      Defendant Gemar does not argue that the Agreement was entered into
by fraud or coercion or that it was not knowing and voluntary. Instead,
Defendant simply asks the Court to clarify that the Government may not
introduce evidence of his proffer statements based solely on Defendant’s
opening or closing statements, on his impeaching of the credibility or motives
of the Government’s witnesses, or on Defendant’s argument that the
Government has failed to meet its burden of proof in its case against Gemar.
      The Proffer Agreement, however, does not contain such arbitrary
boundaries. By its plain language, “any evidence or argument” can trigger the
introduction of statements made during the proffer sessions. Indeed, the Fifth
Circuit has made clear that “‘rebuttal’ will sometimes mean the countering of
factual assertions made during defense counsel’s opening statement or cross-
examination of government witnesses.” 3 Accordingly, the Court declines to
limit the Government’s ability to introduce proffer statements in response to
“any evidence or argument” contrary to those statements that is introduced at
trial. The Court does not find compelling Defendant’s suggestion that such a
ruling limits his ability to present a defense. Defendant is entitled to question
the veracity of the Government’s witnesses, challenge the Government’s ability
to carry its burden of proof, and present any evidence or argument not contrary
to statements made in the proffer sessions.
      Finally, the Court clarifies that because Defendant Scott was not a party
to the Proffer Agreement, he is not likewise bound by it. That said, he will not
be permitted to present evidence solely for the benefit of Gemar and to evade
the aforementioned ruling.


      3   United States v. Sylvester, 583 F.3d 285, 292 (5th Cir. 2009).
                                               3
Case 2:17-cr-00181-JTM-DMD Document 574 Filed 05/28/21 Page 4 of 4




                         CONCLUSION
 For the foregoing reasons, the Government’s Motion is GRANTED.


                New Orleans, Louisiana this 28th day of May, 2021.


                              ____________________________________
                              JANE TRICHE MILAZZO
                              UNITED STATES DISTRICT JUDGE




                                4
